Citation Nr: 0909733	
Decision Date: 03/16/09    Archive Date: 03/26/09

DOCKET NO.  05-17 720	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.	Entitlement to service connection for depression as 
secondary to diabetes mellitus.

2.	Entitlement to an initial compensable evaluation for 
peripheral neuropathy of the lower extremities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Bridgid D. Cleary, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1964 to December 
1968.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from an October 2004 rating decision of the 
St. Petersburg, Florida, Department of Veterans Affairs (VA) 
Regional Office (RO), which denied service connection for 
depression and granted service connection for peripheral 
neuropathy of the lower extremities, evaluated as 
noncompensably disabling, effective July 1, 2004.

The Veteran testified at a Travel Board hearing before the 
undersigned Veterans Law Judge in December 2007.  A 
transcript of the hearing is associated with the claims file. 

In January 2008, the Board remanded these claims for further 
development.

The Board observes that at present, the Veteran's service-
connected peripheral neuropathy of the lower extremities is 
rated as one disability under Diagnostic Code 8521.  As will 
be explained below, the Board believes that the issue of 
whether the Veteran is entitled to separate rating for each 
lower extremity may be reasonably inferred from the evidence 
of record.


FINDINGS OF FACT

1.	The Veteran is currently service connected for diabetes 
mellitus, type II, with a rating of 20 percent disabling.

2.	Competent medical evidence does not show that the 
Veteran's depression was caused or aggravated by his 
service connected diabetes mellitus.

3.	The Veteran is currently service connected for peripheral 
neuropathy of the lower extremities with a noncompensable 
rating, effective July 1, 2004.

4.	Medical evidence of record shows that the Veteran's 
peripheral neuropathy of the lower extremities is 
characterized by neuritis, neuralgia, and some effects on 
the Veteran's usual daily activities.


CONCLUSIONS OF LAW

1.	Depression was not incurred or aggravated by the Veteran's 
active military service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2008).

2.	The criteria for separate a 10 percent rating for 
peripheral neuropathy of the right lower extremity are 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 
4.3, 4.124a, Diagnostic Code (DC) 8521 (2008).

3.	The criteria for separate a 10 percent rating for 
peripheral neuropathy of the left lower extremity are met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 
4.124a, Diagnostic Code (DC) 8521 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA), codified at 38 
U.S.C.A. §§ 5100, 5102, 5103A, 5106, 5107, 5126, was signed 
into law on November 9, 2000.  Implementing regulations were 
created, codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326.

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  Pelegrini v. Principi, 
18 Vet. App. 112, 120-121 (2004) (Pelegrini II); see 73 Fed. 
Reg. 23353 (Apr. 30, 2008) (amends the provisions of 38 
C.F.R. § 3.159(b) to remove the "fourth element" of the 
notice requirement from the language of that section).  VCAA 
requires that a notice in accordance with 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini II, 18 
Vet. App. at 115.  

VA satisfied the notice requirements of the VCAA by means of 
July 2004 and December 2004 letters.  These letters informed 
the Veteran of the types of evidence not of record needed to 
substantiate his claims and also informed him of the division 
of responsibility between the Veteran and VA for obtaining 
the required evidence.

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service-connection claim, including the degree of 
disability and the effective date of an award.  In the 
present case, the Veteran was provided with Dingess notice in 
a February 2008 letter.

The Board is not aware of the existence of additional 
relevant evidence in connection with the Veteran's claims 
that VA has not sought.  Service treatment records, private 
treatment records, VA treatment records, VA medical 
examination reports, and statements from the Veteran and his 
representative have been associated with the record.  The 
Veteran has been accorded ample opportunity to present 
evidence and argument in support of his appeal.  All 
pertinent due process requirements have been met.  38 C.F.R. 
§ 3.103.  The Board finds that VA has obtained, or made 
reasonable efforts to obtain, all evidence that might be 
relevant to the issues on appeal, and that VA has satisfied 
the duty to assist.

Service Connection - Generally

As an initial matter, the Board observes that the Veteran and 
his representative have limited their arguments to the 
premise of secondary service connection.  See the Veteran's 
November 2004 Notice of Disagreement, his May 2005 VA Form 9, 
and his representative's August 2007 Statement of Accredited 
Representative.  The Veteran does not allege, and the 
evidence does not otherwise suggest, that he is entitled to 
service connection for this condition on a direct incurrence 
basis.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Instead, 
he is claiming it is the result of medication taken for his 
service-connected diabetes mellitus.  Consequently, the 
Board's analysis will address solely his claim of entitlement 
to secondary service connection, as he has specifically 
contended this basis - and  this basis only - as the grounds 
of his purported entitlement.

Service connection may be established on a secondary basis 
for a disability that is proximately due to or the result of 
a service-connected disease or injury.  38 C.F.R. § 3.310(a); 
see Harder v. Brown, 5 Vet. App. 183, 187 (1993).  Additional 
disability resulting from the aggravation of a non-service-
connected condition by a service-connected condition is also 
compensable under § 3.310(a).  See Allen v. Brown, 7 Vet. 
App. 439, 448 (1995).

In order to prevail on the issue of entitlement to secondary 
service connection, there must be (1) evidence of a current 
disability; (2) evidence of a service-connected disability; 
and (3) medical nexus evidence establishing a connection 
between the service-connected disability and the current 
disability.  See Wallin v. West, 11 Vet. App. 509, 512 
(1998).

Depression Claim

With respect to Wallin element (1), current disability, VA 
medical records  from June 2003 show a diagnosis of 
depression.  Therefore, element (1) has been satisfied.

With respect to element (2), service connection is in effect 
for diabetes mellitus, type II, evaluated as 20 percent 
disabling.  So element (2) also has been satisfied.

The third and final Wallin element is a medical nexus between 
the service-connected diabetes mellitus and the Veteran's 
current depression.  To this end, the Veteran contends that 
the medication he takes to regulate his diabetes mellitus has 
caused his depression.  The Board notes that the Veteran was 
first diagnosed with diabetes mellitus in May 2004, nearly a 
year after the first diagnosis of diabetes mellitus appears 
in the record.  The November 2008 VA medical examiner opined 
that the Veteran's diabetes is not responsible for the 
Veteran's depression, rather his mood disorder is due to his 
alcohol abuse.  Therefore, Wallin element (3) has not been 
satisfied.  Entitlement to service connection for depression 
is not warranted and his claim is denied.

Initial Rating - Generally

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  Ratings 
are based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

The Court has held that an appeal from an initial rating is a 
separate and distinct claim from a claim for an increased 
rating.  Fenderson, 12 Vet. App. at 125.  When assigning an 
initial rating, the rule from Francisco v. Brown, 7 Vet. App. 
55, 58 (1994), that the present level of disability is of 
primary importance, is not applicable.  Fenderson at 126.  
Therefore, at the time of an initial rating, separate ratings 
can be assigned for separate periods of time based on facts 
found, a practice known as staged ratings.  Id.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7.

DC 8521 provides ratings for paralysis of the external 
popliteal nerve.  DC 8521 provides that mild incomplete 
paralysis is rated as 10 percent disabling; moderate 
incomplete paralysis is rated 20 percent disabling; and 
severe incomplete paralysis is rated 30 percent disabling.  
Complete paralysis of the external popliteal nerve, foot drop 
and slight droop of first phalanges of all toes, cannot 
dorsiflex the foot, extension (dorsal flexion) of proximal 
phalanges of toes lost; abduction of foot lost, adduction 
weakened; anesthesia covers entire dorsum of foot and toes, 
is rated 40 percent disabling.  Neuritis and neuralgia of the 
external popliteal (common peroneal) nerve will be rated on 
the same basis.  38 C.F.R. § 4.124a, DC
DC 8621, 8721.

The term "incomplete paralysis" with this and other 
peripheral nerve injuries indicates a degree of lost or 
impaired function substantially less than the type pictured 
for complete paralysis given with each nerve, whether due to 
varied level of the nerve lesion or to partial regeneration. 
When the involvement is wholly sensory, the rating should be 
for the mild, or at most, the moderate degree.  The ratings 
for the peripheral nerves are for unilateral involvement; 
when there is bilateral involvement, the VA adjudicator is to 
combine the ratings for the peripheral nerves, with 
application of the bilateral factor.  38 C.F.R. § 4.124a.

The Board observes in passing that the words "mild", 
"moderate" and "severe" are not defined in the VA Rating 
Schedule.  Rather than applying a mechanical formula, the 
Board must evaluate all of the evidence to the end that its 
decisions are "equitable and just."  38 C.F.R. § 4.6.

Peripheral Neuropathy of the Lower Extremities Claim

In an October 2004  rating decision, the Veteran was granted 
service connection for peripheral neuropathy of the lower 
extremities with a noncompensable percent evaluation, 
effective July 1, 2004, under 38 C.F.R. § 4.124a, DC 8521.  
The Veteran appealed for a higher initial rating.  See 
Fenderson, 12 Vet. App. 119.

Given that the Veteran has not been diagnosed with paralysis 
of the external popliteal nerve, but rather peripheral 
neuropathy, the Board finds that DC 8621 more accurately 
describes the Veteran's disability.  See Butts v. Brown, 5 
Vet. App. 532, 538 (1993) (holding that the assignment of a 
particular diagnostic code is "completely dependent on the 
facts of a particular case.").  Fortunately, in this case 
the diagnostic criteria for DC 8521 and DC 8621 are the same.


In order to qualify for a higher initial rating under DC 
8521, the Veteran must show that his peripheral neuropathy of 
the lower extremities is manifested by the symptoms listed 
above as warranting a 10 percent rating.

The Veteran underwent a VA medical examination in September 
2004.  He described "a history of tingling and itching in 
the body and also in the feet, but he cannot describe any 
aggravating or alleviating factors."  The examiner noted, 
"[n]eurological examination revealed decreased sensation by 
monofilament testing in the feet.  Otherwise neurological 
examination is essentially normal and gait is noted to be 
unremarkable."  Later that month, Dr. J.E. performed nerve 
conduction studies on the Veteran's bilateral peroneal, 
posterior tibial, and sural nerves, finding all results to be 
within normal limits.  Dr. J.E. also performed an 
electromyography on selected muscles of the Veteran's lower 
extremities.  No denervation potentials were noted.  Dr. J.E. 
ultimately gave the opinion of "Normal study of the lower 
extremities with no evidence of peripheral neuropathy."  The 
Veteran underwent another VA medical examination in October 
2008.  At that time, the Veteran complained of pain and 
numbness involving both lower extremities.  This examiner 
diagnosed the Veteran with mild mononeuritis multiplex 
involving both lower extremities.  The examiner found 
neuritis and neuralgia, but no paralysis.  This disability 
was found to prevent the Veteran from participating in 
sports; to moderately affect his ability to shop, exercise, 
or do chores; to mildly affect his ability to travel and 
participate in recreation activities; and to have no affect 
on his ability to bath, dress, groom, feed himself, or use 
the toilet.  The examiner opined that the Veteran's 
"condition is of a mild nature."

The Veteran's peripheral neuropathy of the right and left 
lower extremity has therefore met the criteria for a 10 
percent evaluation, as separate and distinct disabilities.  
See 38 C.F.R. § 4.25(b) (2008); Estaban v. Brown, 6 Vet. App. 
259 (1994).   However, the record has not shown that the 
Veteran's symptoms have risen to the level of "moderate" 
necessary to warrant assignment of the next higher rating of 
20 percent disabling.  Therefore, the Board finds that the 
Veteran's symptoms more nearly approximates the criteria for 
a separate 10 percent evaluation for each lower extremity.

Based on the provisions of 38 C.F.R. § 4.124a and the medical 
evidence of record, the Veteran is entitled to a separate 10 
percent rating for mild peripheral neuropathy of the right 
upper extremity and the left upper extremity, to be combined 
in accordance with 38 C.F.R. § 4.26 pertaining to bilateral 
factor.

The Board finds that, at no time during the pendency of this 
claim for an increased rating has the Veteran's peripheral 
neuropathy of the lower extremities warranted a disability 
evaluation in excess of 10 percent for each extremity.  See 
generally Fenderson, 12 Vet. App. 119.




ORDER

Entitlement to service connection for depression, to include 
as secondary to diabetes mellitus is denied.

Entitlement to an initial 10 percent evaluation for 
peripheral neuropathy of the right lower extremity is 
granted, subject to the provisions governing the award of 
monetary benefits.

Entitlement to an initial 10 percent evaluation for 
peripheral neuropathy of the left lower extremity is granted, 
subject to the provisions governing the award of monetary 
benefits..





____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


